Opinion issued July 31, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-18-00278-CR
                           ———————————
                  CHRISTOPHER SHANE EUDY, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



              On Appeal from the Criminal District Court No. 2
                          Tarrant County, Texas
                     Trial Court Cause No. 1484751D


                         MEMORANDUM OPINION
      This Court’s June 28, 2018 Order of Abatement had abated this case for a late-

brief abatement hearing. See TEX. R. APP. P. 38.8(b)(2). Appellant, Christopher

Shane Eudy, has filed a motion to dismiss this appeal in compliance with Texas Rule
of Appellate Procedure 42.2(a).1 Although the motion does not contain a certificate

of conference, it contains a certificate of service on counsel for the State, has been

on file with this Court for more than ten days with no response, and no opinion has

issued. See TEX. R. APP. P. 10.1(a)(5), 10.3(a), 42.2(a).

      Accordingly, we withdraw the Order of Abatement and reinstate this case,

grant appellant’s motion to dismiss, and dismiss the appeal. See TEX. R. APP. P.

42.2(a), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Higley, Brown, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The Texas Supreme Court transferred this appeal from the Second Court of
      Appeals to this Court pursuant to its docket equalization powers. See TEX. GOV’T
      CODE ANN. § 73.001 (West 2013).
                                           2